Siebecker, J.
The controversy presented on this appeal affects no pa'rt of the litigation involved in the action other than whether or not Clausen is liable for rent of the farm for the year from March, 1916, to March, 1917, and what amounts the appellant, Clausen, and the respondents Randall and Werner, are respectively entitled to receive of the moneys now in the hands of the clerk of the court.
The trial court held that Clausen is liable for rent of the farm for the year here involved,' and found that $2,000 is a reasonable rent charge. Clamen insists that, first, he is not liable for any rent for this farm year, and secondly, that if he is to be charged for such rental $2,000 is an unreasonable and excessive amount. As above shown, the respondents Randall and Werner became the owners of King’s undivided half interest in the farm in April, 1916, and hence Clausen, Randall, and Werner have title to the farm in common from that time. The record shows that these owners did not lease *510the farm to a third party after April, 1916, and that they did not mutually agree that Clausen should remain in possession of it as he did at a stipulated rental for the year 1916-1917. The facts and circumstances showing Clmsen’s possession of the farm for this year support the court’s conclusion holding him liable for its reasonable rental value. The court held that he ought to pay $2,000. The court manifestly determined that this was the proper rental charge for him to pay, because he refused to accept one Larsen as tenant, who had an agreement with Randall and Werner to become the tenant of the farm and to pay this amount of rent for the year. Clausen was not obligated to accept Larsen as a tenant. The facts disclosed by the record concerning this alleged arrangement of Werner and Randall with Larsen are not persuasive as showing that it was the fair and reasonable rental of the farm. It appears that the years preceding and following the one in question the rental value of the farm did not exceed $1,600, and nothing is shown that the use of the farm was worth more than this for the year involved. We are constrained to hold that the circuit judge erred in charging Clausen $2,000 rent as he did, and that finding must be modified by reducing it to $1,600 as the proper charge against Clausen as rent for this year. The claim of Clausen that he paid and settled this rent with King in the settlement of all claims between them and approved by the trial court in awarding King recovery against Clausen for $2,234.72, is not sustained. The fact that the trial court charged Clausen $2,000 clearly shows that the court did not so' regard it. The stipulation fixing this amount due King recited that it does not include any items subsequent to March, 1916. Furthermore, King sold his interest in the farm in April, 1916, to Randall, and he had no interest in or right to settle for the Clausen rent or fo'r his expenditures on the farm after such conveyance. It does appear that the trial court in its judgment erroneously deducted from the amount Clausen was indebted to King as fixed by their stipu*511lation the sum of $98.75, representing part of the items Clausen expended on the farm after King had sold his interest to Randall. That part of the judgment is not, however, appealed from; the error must be disregarded on this ^appeal between Clausen and the respondents. This does not prevent a correct statement of the account between the appellant, Clausen, and the respondents Randall and Werner. We find Clausen chargeable with $1,600 rent for the farm frdsp March, 1916, to March, 1917. He is to be credited $500 on this as rent paid by his subtenant; this sum came into the receiver’s hands and is included in the net balance of $352.29 he paid to the clerk, who now holds it for distribution. Clausen presented a claim for money he expended on the farm after King sold to Randall and before the receiver took possession in the spring of 1917. Of this claim it appears that the following items should be allowed him for improvements and for plowing:
520 rods of fence at 40c.$208 00
-8 farm gates. 50 00
30 staples .. 1 50
100 posts . 18 00
Labor on fence. 100 00
60 acres plowing at $3 per acre. 180 00
Total .$557 50
The other items of this claim must be rejected because the evidence does not show that they are of the nature of farm improvements.
The Clausen farm account is as follows:
Dr. to rent.$1,600 00
Cr. by rent paid... 500 00
Balance due for rent.$1,100 00
Amount due Clausen on farm improvement account. 557 50
Balance rent due from Clausen. $542 50
Add to this amount the receiver paid the clerk to farm account . 352 29
$894 79
*512The final balance represents the proceeds on hand of the farm transactions after deducting the sum the court distributed on February 20, 1918. One half of this balance, namely, $447.39, belongs to Randall and his grantee, Werner, and the other half to Clausen.
It follows that the judgment awarding recovery from Clausen of a rental of $2,000 for the farm year from March, 1916, tó'March, 1917, must be modified by reducing it from $2,000 to $1,600; and that the-final order distributing the moneys in the hands of the clerk is so modified and the clerk is ordered to disburse the moneys in his hands as follows:
To Randall .$223 69
To Werner. 223 69
To Clausen. 904 90
As so modified the judgment and final order of distribution are affirmed, the appellant Clausen to recover costs.
By the Court.- — It is so ordered.